Citation Nr: 0110318	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-08 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits under Chapter 30 past July 31, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1992.

This appeal arises from an August 1998 letter from the 
Muskogee, Oklahoma, Regional Office (RO) that notified the 
veteran that he was no longer entitled to any Department of 
Veterans Affairs (VA) education benefits under Chapter 30 of 
title 38 of the United States Code past July 31, 1998.  In 
the August 14, 1998, letter that notified the veteran of the 
termination of his VA education benefits, the RO summarized 
the veteran's use of those benefits since January 1993 and 
noted that the veteran's benefits should have been terminated 
in December 1997.  The RO further noted that, because of an 
administrative error on VA's part, it would not be seeking to 
recoup the amount of education benefits paid to the veteran 
through the end of July 1998.  The veteran testified before 
the Board of Veterans' Appeals (Board) in October 1999.


REMAND

It is the opinion of the Board that this matter must be 
remanded for additional development prior to further 
disposition.

During the pendency of this case, the United States Congress 
significantly revised the statutory scheme governing the 
filing of claims and applications for benefits and eliminated 
the concept of a well grounded claim while refining the duty 
to assist and to notify claimants.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. 
§§ 5103A, 5107) (Veterans Claims Assistance Act).  Under the 
revised section 5107(a), "a claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the Secretary."  The new enactments and 
revisions to VA's claims adjudication process are applicable 
to pending claims, such as the present motion.  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where a law 
or regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary). 

The Court recently discussed the applicability and 
significance of the Veterans Claims Assistance Act.  In 
Holliday v. Principi, __ Vet. App. __, __, U.S. Ct. App. Vet. 
Cl. No. 99-1788, slip op. at 8, 14, 2001 U.S. App. Vet. 
Claims 125, *13 - *14, *33 - *35 (Feb. 22, 2001), the Court 
held that all of the provisions of the Veterans Claims 
Assistance Act were applicable to that case.  The Court also 
remanded the case to VA for application of the provisions of 
the Veterans Claims Assistance Act in the first instance by 
VA and for application of as-of-yet unpromulgated regulatory 
provisions to be implemented by VA.  Id., __ Vet. App. at __, 
slip op. at 13-14, 2001 U.S. App. Vet. Claims at * 33 - *35.  

In Holliday, the Court agreed with an argument made by VA in 
connection with that case that adequate notice under the 
Veterans Claims Assistance Act could include not only notice 
of evidence needed but also notice of the state of the law 
governing a particular claim.  Id. __ Vet. App. at __, slip 
op. at 12-13, 2001 U.S. App. Vet. Claims at * 29 - *30 
(noting VA Secretary's argument with regard to adequate 
notice in case involving clear and unmistakable error).

A remand is necessary to permit the RO to adjudicate in the 
first instance several arguments raised by the veteran in 
connection with his claim.  First, the veteran argues that, 
while he endeavored to ascertain the proper level of 
remaining VA chapter 30 benefits to which he was entitled, VA 
failed to inform him of the correct amount of education 
benefits.  Second, the veteran argues that he enrolled in 
college courses and incurred related expenses in reliance on 
information sent by VA in a May 7, 1998, letter.  Third, he 
argues that he did not receive a copy of the August 14, 1998. 
letter notifying him of the termination of his benefits until 
October 1998.  Thus, the veteran is arguing that actions (and 
omissions to act) by VA resulted in his having incurred 
educational expenses for which he now seeks coverage under 
Chapter 30 of title 38 of the United States Code.

In a July 1998 letter, the veteran also argued that there was 
a miscalculation in the amount of benefits to which he was 
entitled.  The veteran questioned the rate at which his 
education benefits were being deducted because he indicated 
he was attending school "three quarter time" from late 
August 1997 to mid-December 1997 and because he did not use 
any chapter 30 VA education benefits from early January 1995 
to late August 1997.

The RO has not yet discussed these arguments or notified the 
veteran of the applicable laws or regulations governing these 
arguments.  See 38 C.F.R. § 19.29 (2000) (statement of the 
case must contain summary of the evidence and summary of 
applicable laws and regulations with a discussion of how the 
applicable laws and regulations affect the determination).  
Therefore, on remand, the RO must consider the veteran's 
arguments and must discuss all of the pertinent laws and 
regulations - as well as their effect on the RO's 
determination -- in a supplemental statement of the case to 
be sent to the veteran and his representative.

The veteran has also argued that he should be awarded 
education benefits beyond July 31, 1998, on the basis of 
equitable relief.  See 38 U.S.C.A. § 503 (West 1991).  
However, equitable relief is a matter that is solely reserved 
to the discretion of VA's Secretary, and the Board lacks the 
power to review such an argument.  See Darrow v. Derwinski, 2 
Vet. App. 303, 306 (1992) ("there is neither a statutory nor 
a regulatory provision for appellate review by the Board of 
awards of equitable relief by the Secretary . . .").  If the 
veteran still seeks equitable relief in this matter, he 
should direct his attention to 38 C.F.R. § 2.7 (2000), which 
discusses the procedure for seeking equitable relief from the 
Secretary of VA.  Subsection (c) of 38 C.F.R. § 2.7 specifies 
that requests for equitable relief should be directed to VA's 
Secretary via the General Counsel's office.  

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must readjudicate this claim 
under the provisions set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 2, 3(a), 4 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 2, 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
should also be considered.  

2.  Pursuant to the provisions of the 
Veterans Claims Assistance Act, the RO 
must provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
claim, including those laws and 
regulations pertaining to the newly 
enacted Veterans Claims Assistance Act 
and to claims for education benefits 
under Chapter 30 of title 38 of the 
United States Code (and to the extent 
applicable, under Chapter 31 of title 38 
of the United States Code). 

3.  The RO must address the veteran's 
distinct arguments that (1) while he 
sought to ascertain the correct level of 
remaining VA education benefits, VA 
failed to inform him of the correct 
amount of remaining VA education 
benefits; (2) the veteran incurred 
educational expenses in reliance on VA 
correspondence; (3) the veteran did not 
receive a copy of the August 14, 1998, 
letter that would have apprised him of 
the termination of his VA education 
benefits; and (4) VA miscalculated the 
rate of his benefits.  In the 
adjudication on remand, the RO must 
provide the veteran with a summary of 
the evidence and a summary of all 
applicable laws and regulations, along 
with a discussion of the effect of those 
applicable laws and regulations on the 
determination reached.  See 38 C.F.R. 
§ 19.29.  

4.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the claim for 
entitlement to VA education benefits 
under Chapter 30 past July 31, 1998, 
may be granted.  If the decision 
remains adverse to the claimant, the 
claimant and his representative must be 
furnished with a supplemental statement 
of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




